IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38689

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 455
                                                 )
       Plaintiff-Respondent,                     )     Filed: April 30, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
IRENE FRANCIS SHAYEN,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Boundary County. Hon. Steven C. Verby, District Judge.

       Judgment of conviction and unified sentence of three years, with a minimum
       period of confinement of one year, for battery on a police officer, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Irene Francis Shayen entered an Alford 1 plea to battery on a police officer. I.C. §§ 18-
915(1)(b) and (3)(b). In exchange for her guilty plea, additional charges were dismissed. The
district court sentenced Shayen to a unified term of three years, with a minimum period of
confinement of one year, but retained jurisdiction. Shayen appeals, asserting that her sentence is
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


1
       See North Carolina v. Alford, 400 U.S. 25 (1970).


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Shayen’s judgment of conviction and sentence are affirmed.




                                                   2